Proceeding pursuant to CPLR article 78 to review a determination of *589the respondent State Commissioner of Social Services, dated January 26,1982 and made after a statutory fair hearing, which affirmed the determination of the local agency to reduce petitioner’s current public assistance grant in order to recoup an amount received by petitioner as income tax refunds and workers’ compensation benefits. I Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to respondents for further proceedings consistent herewith. 11 We agree that petitioner willfully withheld information concerning the receipt of income tax refunds and workers’ compensation benefits. Respondents were required to evaluate the facts and circumstances of petitioner’s case to make sure that the rate of recoupment established would not cause petitioner and her family undue hardship (cf. Matter of Brennin v Kirby, 79 AD2d 396, 398). There is no indication from the record that such an evaluation was made. Accordingly, this evaluation must be made upon remittance. H We have considered petitioner’s remaining argument and find it to be without merit. Titone, J. P., Mangano, Thompson and Eiber, JJ., concur.